DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the Amendment filed on 12/17/2020, Claims 15, 22-23 are amended.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15, 20, 22, 25-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LITTLE et al. (US. 20180021050).
LITTLE discloses an internal bone plate fixation device  fig. 1a capable for use as a means of synthesis in anatomical regions with poor coating of soft tissues, of the type comprising a bone plate that is bilobate or having eight-like shape fig. 1a comprising a pair of portions adapted to be respectively associated to an epiphysis and to a metaphysis of a bone and joined by a restricted central portion 13 and in each of which is formed at least one through hole 113, 123 for receiving a corresponding screw for fixing to the bone, wherein the bone plate is flat 117 with substantially constant thickness and is delimited by opposite surfaces, parallel with a single recess or notch 131 transversal to a longitudinal axis of the bone plate, formed on only one of said opposite surfaces and capable for housing a growth cartilage of the bone; the thickness .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over LITTLE et al. (US. 20180021050).
LITTLE et al fails to teach that said thickness is selected in a range between 1.5 and 2.3 mm, said thickness is chosen equal to 2.1 mm, and wherein a 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the thickness in a range between 1.5 and 2.3 mm, or  chosen equal to 2.1 mm, and the thickness at said notch of the bone plate in a range between 1.3 and 1.7 mm, or chosen equal to 1.5 mm, the dimensions have a machining tolerance of at least 5%., since it has been held that discovering an optimum value of a result effective variable and , discovering the optimum or workable ranges involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 105 USPQ 233.  

6.	Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over LITTLE et al in view of LIETZ et al. (US. 20150223852).
LITTLE  fails to teach that at least one groove tapered in the cup-like shaped seat and in the cylindrical hole being provided on a bottom portion of the cup-like shaped seat toward an extremity of the bone plate, wherein said groove is a cylindrical or conical hole having an axis which is tilted with respect to an axis of said cylindrical hole.
LIETZ et al discloses at least one groove 134, figs 3-4 tapered in the cup-like shaped seat and in the cylindrical hole being provided on a bottom portion of the cup-like shaped seat toward an extremity of the bone plate, wherein said groove is a cylindrical or conical hole having an axis which is tilted with respect to an axis of said to accommodate a shaft portion of the screw at any desired angle up to a maximum angulation (paragraph 45).
It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify the bottom portion of the cup-like shaped seat toward an extremity of the bone plate with at least one groove tapered in the cup-like shaped seat in view of LIETZ et al in order to accommodate a shaft portion of the screw at any desired angle up to a maximum angulation.

7.	Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over LITTLE et al in view of Stevens et al.  (US. 20040111089).
	LITTLE  fails to teach at least a third hole passing through said bone plate in the restricted central portion of joining to receive a guiding cable for temporary fixing of the bone plate.
	Stevens teaches a third hole 33 passing through said bone plate in the restricted central portion of joining to receive a guiding cable for temporary fixing of the bone plate fig. 1 and 15.
It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify the bone plate of LITTLE with a third hole passing through said bone plate in the restricted central portion in view of Stevens in order to facilitate receiving a guiding cable for fixing of the bone plate onto bone.






Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.